Scott, J. (dissenting):
Appeal from an order upon certiorari striking from the tax rolls the assessment of relator.
Relator is the executor of the will of Mary L. Vail, deceased, who died August 26, 1909. Mary L. Vail was assessed upon the tax roll for 1910 at $15,000 for personal property, and the •entry thus remained on the second Monday of January, 1910. At this date the will of Mary L. Vail had not been admitted to probate and letters testamentary had not been issued to relator. They were so issued January 12, 1910. On March 14, 1910, a notice was personally served upon the relator to the effect that it was proposed to place his name, as executor, upon the tax books and to assess him at $15,000, and on March twenty-fourth this was done. The respondents find their authority for this action in section 894a of the charter of the city of New York, which reads as follows: “So long as the books of annual record of the assessed valuation of real and personal estate of the several boroughs remain open for public inspection, examination and correction, the board of taxes and assessments, after giving at least ten days prior personal notice to the party in interest, may add to the rolls of assessment ’ of such annual record *370any real estate, or the name of the owner of any personal' estate, and also the assessed valuation of any such real or personal estate that may have been omitted from such rolls on the day of the opening of such books.” (Laws of 1901, chap. 466, § 894a, added by Laws of 1906, chap. 207.) It is conceded that the assessment, if made against the relator as executor before ■ the second Monday of January, 1910, would have been valid.' The argument of the relator is that while it is quite competent to assess an executor for personal property in his hands as executor, the act by authority of which the respondents acted does not authorize the addition to the assessment rolls, after the second Monday of January of the name of an executor- who holds the property sought to be taxed, only in that capacity. Somewhat contrary to my first impression, I am of the opinion that this contention is well founded. The statute -under consideration is a new one and completely changes the law. Prior to its enactment it was well settled that there was no authority to add a name to the assessment rolls after the first Monday of January. For this there is abundant authority. It is also a well-accepted rule that statutes authorizing the imposition of taxes and assessments must be strictly construed in favor of the taxpayer, and that 'when there is any ambiguity in the statute or doubt as to its effect, every doubt must be resolved and every intendment taken against the taxing power and in favor of the taxpayer.
The act under consideration permits the tax commissioners to add to the assessment roll after the second Monday of January the name of any owner of personal -estate that may have been omitted from such rolls. The question is whether the word “owner” as here used includes an executor or trustee. In a strict legal sense an executor is the owner of the personal property belonging .to the estate, but it has been recognized universally that this ownership is of a qualified nature. In People ex rel. Darrow v. Coleman (119 N. Y. 137) the Court of Appeals had before it the question of the taxability of personal property owned by three trustees, two of whom resided in this State, the third, who had the actual custody of the property,residing in a foreign State. It was sought to tax .the property *371here on account of the residence here of two trustees, who were joint owners of the property.' The court said: “The case here presented is one where the persons assessed are not the absolute owners of the property, but are trustees and have only a representative or oficial interest therein. * * * Generally a man is not spoken of as the .owner of property, who merely holds it as a trustee and in a representative capacity.”
There are a large number of cases in which this case is cited as authority for the proposition that, within the meaning of the tax laws, an executor or trustee is not included in the word “owner.”
The tax statutes preserve and observe the same distinction, and while they provide for the assessment of executors and trustees, as well as absolute owners, they speak of property oioned by the latter class and of property held by the former. It is significant, in my opinion, that nowhere have I been able to find in the General Tax Law, or in the charter, the word “ owner ” used generally to include both absolute owners and qualified owners. On the contrary in numerous sections in both acts, where it was desirable to use a generic word the word “person” is used. I am, therefore, of opinion that it would be unreasonable and contrary to the accepted canons of construction to interpret the word “owner” in the section quoted as including executors and trustees.
The order appealed from should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and proceeding dismissed, with fifty dollars costs.